Title: Editorial Note: Experiments in Desalination of Sea Water
From: 
To: 


    Experiments in Desalination of Sea WaterEditorial Note
    Mr. Jacob Isaacs, of Newport, has made such an improvement in the art of distilling salt water into fresh, by a secret method he has discovered, that he can now in a few minutes extract eight pints of fresh water out of ten pints of the saltest ocean water. He asserts he can, with his machinery, make with ease one hundred gallons a day, equal to any spring or rain water, and as light as either. Without some consideration, it cannot be expected Mr. Isaacs will discover his secret to the world; this, however, we are sure of, that excepting a tin tube, his discovery is nothing more than what is put on board of all vessels for the purpose of cookery.
—The (N.Y.) Daily Advertiser, 12 July 1790
There can be little doubt that Jacob Isaacks—an aged, infirm, and poor resident of Newport, but one who enjoyed the esteem of some of the leading citizens of Rhode Island—was convinced that he had made an original discovery for desalinating sea water by quick and inexpensive means, including a secret mixture as well as a tin tube attached to a ship’s caboose. He was indeed so persistent in maintaining this belief in the face of overwhelming proofs to the contrary as to cause one of his early supporters to declare later that “in this business he  could not be brought to acknowledge that two and two, made four.” Isaacks’ experiments were evidently made early in 1790 when he was about 71 years of age. In April of that year, Caleb Gardner and several other citizens of Newport witnessed his process and issued a certificate testifying “that notwithstanding the apparatus … was of a bad construction, yet in the Course of one and an half Hours, he extracted from Ten pints of Salt water, Eight pints of fresh water.” Two months later Isaacks sent this certificate to James Bowdoin, president of the American Academy of Arts and Sciences, seeking the patronage of that learned society, an attestation of the validity of the claim, and advice about means by which he could profit from the discovery. Bowdoin exhibited caution in his reply. Isaac Senter, a physician of Newport, later claimed that he had investigated Isaacks’ process at the request of a committee of the Academy and had submitted a true state of the matter which demonstrated that Isaacks’ discovery had long been anticipated by others.
But this was remembered testimony. The fact is that in the summer of 1790 Isaac Senter and Nicholas P. Tillinghast testified that they had “seen Mr. Jacob Isaacks … distill by a very simple apparatus, nine pints and half of fresh water from ten pints of Ocean water, and that it was freed from the ill taste and disagreeable marine Qualities of sea water so as to answer either at Sea or on the land for all the Common and Culinary purposes of fountain or River water.” This, to be sure, said nothing about the claim to originality, but Senter’s failure to challenge a pretension he knew could not be sustained could have had no other effect than to bolster Isaacks’ false hopes. Despite his later testimony, Senter therefore must be regarded as belonging with those members of the Academy whom he criticized for having incautiously raised Isaacks’ expectations. This was unfortunate. For the aging Isaacks, hoping to make a useful contribution and also to provide for his family, needed most of all to have his enthusiasm restrained by such a “true state of his proceedings” as Senter later declared he had provided to the Committee of the Academy.
Instead, within another month, Isaacks’ friends led him to embrace still higher hopes. When the President of the United States came to Newport in August, Isaacks addressed a letter to Washington informing him of his recent discovery and predicting that it would be “highly beneficial to Mankind … particularly to those concerned in navigation” because it could be performed on board any vessel at a trifling expense.  Isaacks may have been presented to the President by Moses Seixas, warden of the Hebrew Congregation of Newport and also master of King David’s Lodge of Free Masons on the day that he delivered addresses of welcome to Washington on behalf of those bodies. Whether Seixas introduced him or not, the signatures of this and other prominent citizens attached to the certificates that Isaacks enclosed in his letter to the President must have commanded his respect. It is therefore understandable that, when Isaacks presented a bottle of desalinated sea water along with his letter, “the President of the United States … was pleased to express himself satisfied therewith.” Whatever the nature of Washington’s comment, he could scarcely have done less on this occasion of successive public ceremonies than to make some such polite comment. Jefferson must have witnessed the episode, and he certainly read Isaacks’ letters and the enclosed certificates when, at that time or subsequently, Washington turned them over to him for deposit in the departmental files. The widespread notice of Washington’s comment in the public press could have done nothing to dampen Isaacks’ soaring hopes.
The fact is that, shortly afterward, Isaacks began to dream of goals far beyond what he had anticipated when he first appealed to the American Academy of Arts and Sciences. Despite age and infirmity, he set out early in 1791 for Philadelphia to press his claim before Congress. He stopped off in New York to demonstrate his process and one of those who witnessed the proceedings was Henry Remsen, father of Jefferson’s chief clerk in the Department of State. Remsen, a merchant who may also have begun to see visions of future possibilities, enlarged Isaacks’ confident hopes still further by appealing in his behalf to mercantile correspondents in England. He declared that Isaacks was about to appeal to the American government for encouragement, but would  not divulge his secret until after he had applied to the great maritime powers of Europe. If France, Holland, Spain, and Portugal “should unite with Great Britain and this country, in deeming the discovery a matter of importance,” Remsen suggested, “a moderate encouragement from each would, I believe, satisfy him, for he does not appear grasping at any very great reward.” He informed his correspondents that he had witnessed Isaacks’ process from beginning to end, watching attentively for any attempt at fraud, but had been fully convinced that none had been practised and that Isaacks was indeed “in full possession of an Art or Mistery of extracting all the Salts from Sea Water and rendering nearly an equal quantity of fresh and good, fit for every purpose and use, equal to Spring or River Water and perhaps in some particulars preferable thereto, on account of its not being liable to ferment for many months.” The parallels between the phraseology of this endorsement and that of the testimonials of the previous summer suggest that Isaacks did not hesitate to reveal the latter to any subsequent witnesses who showed signs of scepticism. But Remsen’s recommendation was so unreserved and enthusiastic that his English correspondents did it the compliment of bringing it to the attention of Lord Hawkesbury. Having thus inspired an appeal for European encouragement, Isaacks proceeded on to Philadelphia, his hopes augmented by an apparently uninterrupted succession of approving witnesses.
He arrived there during the final crowded days before the adjournment of Congress and presented his petition just two days after the House of Representatives had directed the Secretary of State to report on the privileges and restrictions on the commercial intercourse of the United States with other nations. Jefferson was then at the climax of two months’ extremely exacting labors on domestic and foreign policies. With his mind fixed on matters of paramount concern for the commerce of the nation, to say nothing of documents and reports on Barclay’s mission to Morocco, the Mississippi question and the grave threat of disunion that it provoked, the preparations for the planning and location of the national capital, and the drafting of dispatches to Carmichael, Humphreys, and Short inviting Spain, Portugal, and France to join the United States in aiming navigation laws at Great Britain—all of which had to be prepared and submitted to the President before he departed on his southern tour—Jefferson could have had little time to consider Isaacks’ petition. He could not in any case present his  report to Congress until it met in the autumn. But Isaacks was poor as well as pressing and, in the midst of an extraordinary spate of official labors of the first importance that had kept him on the stretch since early December, Jefferson gave prompt attention to his claim. The result of this considerate action—reflecting Jefferson’s innate compassion rather than official obligation—should have accomplished what Isaacks’ supporters in Newport had failed to do, but it produced only a sense of injury in the petitioner.
Characteristically, Jefferson’s approach was both empirical and historical. He called, first of all, upon David Rittenhouse, James Hutchinson, and Caspar Wistar, Jr. to witness a demonstration by Isaacks in the offices of the Department of State. All were members and Rittenhouse was president of the American Philosophical Society. Hutchinson and Wistar were professors of chemistry and medicine at the University of Pennsylvania. Jefferson had procured sea water from three miles beyond the Delaware capes at flood tide. From 24 pints of this, in four hours of distillation in his special caboose and with the use of a mixture whose composition he did not explain, Isaacks extracted on the 14th of March 22 pints of fresh water. This proved nothing more than had been proved by the demonstrations made before uncritical and sympathetic supporters of Isaacks in Newport and New York. But now, for the first time, the supposed discoverer was confronted with controlled experiments for testing his claim. These experiments, each aimed at an exact reproduction of the method employed in the other, tested Isaacks’ claim both with and without his mixture. Altogether, in four days of experimentation, Jefferson and his advisers spent over 20 hours at the task. It is evidence of his desire to give a fair test to the claim of a poor and distressed man—or, as he must have known was an unrealistic hope, to place “another flower in the American wreath”—that he should have been willing to place the hour of the first experiment on the 21st at any time convenient to the others between five in the morning and midnight. This was on the day that Washington departed southward and Jefferson had last minute drafting to perform.
The day after the experiments were concluded, Jefferson made an affidavit of the result. This statement, intended for Isaacks and perhaps executed at his request since Jefferson was not yet prepared to draft his report to Congress, concluded that Isaacks’ mixture did “not facilitate the separation of sea-water from its salt.” This judgment was somewhat restrained, for in a letter to Washington the next day Jefferson reported that the experiments were “rather in favour of the distillation without any mixture.” The unexplained observation, the accuracy of  which is well supported by the evidence, proves that the President and the Secretary of State had discussed plans for the tests before Washington left Philadelphia. Jefferson transmitted the affidavit to Isaacks in a letter that has not been found. At the same time, knowing that Dr. Isaac Senter was one of those who had given an encouraging certificate to Isaacks, he wrote him asking for the loan of a pamphlet he had been unable to obtain in Philadelphia, deliberately avoiding mention of the experiments or their result. It seems obvious from this omission that, given the resources of the Library Company of Philadelphia that supplemented his own, Jefferson’s appeal to Senter was intended less as a request for assistance than as a means of hinting to one of Isaacks’ early supporters that he should not be given further encouragement. Senter seemed to confirm this intent by volunteering the assertion that he had sought to put Isaacks’ achievement in its true light as being neither a new discovery nor an improvement.
But Isaacks had been too firmly convinced otherwise, both by his own hopes and by his friends’ failure to advise him in a way that Senter and others could have done. Six months after departing from Philadelphia, he asked Jefferson to delay making his report because he was still pursuing his efforts to gain European support. But this appeal arrived only a few hours after the Speaker had presented Jefferson’s report to the House of Representatives. The request could not have been granted in any case. But for performing a public duty assigned to him by Congress, Jefferson was charged by Isaacks with an action that he claimed had done him personal injury.
Even so, at the very beginning of the experiments, Jefferson saw that the episode could serve a useful public purpose by drawing to the attention of seamen the long established fact that fresh water could be “obtained from salt water by a common distillation and in abundance.” To this task he now turned his attention and, after investigating the literature back to Francis Bacon, he contributed to his report the only potentially useful result of Isaacks’ innocent intrusion into unfamiliar areas. This, a characteristic example of Jefferson’s ingenuity in seeking to disseminate information useful to the public, consisted in printing the results of his inquiries in distillation on the verso of ships’ clearance papers. It was on such documents as these that Isaacks’ efforts achieved their small modicum of usefulness. It could not have been more  than this because seamen for centuries had known what the intransigent optimist of Newport thought he had discovered.
